          Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 1 of 13



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           Northern Division


 MARYLAND CONGRESS OF PARENTS
 AND TEACHERS, INC.,

           Plaintiff

 v.
                                                             Case No. 1:20-cv-02875-CCB
 NATIONAL CONGRESS OF PARENTS
 AND TEACHERS, INC.,

           Defendant




      DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
               DISSOLVE TEMPORARY RESTRAINING ORDER

         Defendant National Congress of Parents and Teachers, Inc. (“National PTA”), by and

through undersigned counsel, submits this Memorandum of Law in Support of its Motion to

Dissolve Temporary Restraining Order. As set forth below, pursuant to Federal Rule of Civil

Procedure 65, Plaintiff’s failure to satisfy the standard for imposing the extraordinary remedy of a

temporary restraining order warrants dissolution of the order entered by the state court.

                                                 INTRODUCTION

         National PTA is a corporation registered in Washington, DC whose purpose is to support

and advocate for students regarding educational issues. National PTA owns the “PTA” brand and

licenses it to state affiliates. These state affiliates are independent business entities which are

contractually permitted to use the PTA brand and National PTA’s resources so long as they comply

with National PTA’s Standards of Affiliation. The state affiliates assist parents, teachers, and

students in creating local-level PTAs (“Local PTAs”), which are also independent business



J:\0D092\Motion\TRO\Motion To Dissolve TRO-Memo Final.Docx
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 2 of 13



entities. The state affiliates collect dues from members of the Local PTAs; the dues are split

between the state affiliate and National PTA.

       Plaintiff Maryland Congress of Parents and Teachers, Inc. (“Maryland PTA”) is a state

affiliate which, pursuant to a contract with National PTA, is permitted to use the PTA brand in the

State of Maryland. Since sending a Letter of Inquiry on March 30, 2020, National PTA has

investigated and implemented disciplinary action against Maryland PTA pursuant to its Standards

of Affiliation. Maryland PTA’s Board of Directors1 has complied in part but has disputed or

refused to comply with various demands by National PTA. Maryland PTA filed its complaint in

the case at bar in the Circuit Court for Anne Arundel County, Maryland (“State Court”) on

September 1, 2020. On September 8, 2020, Maryland PTA filed a motion requesting a temporary

restraining order (“TRO”) and, after an adversary hearing, permanent injunctive relief. Ex. A,

Maryland Congress of Parents and Teachers, Inc. v. National Congress of Parents and Teachers,

Inc., Circuit Court for Anne Arundel County, Case No. C-02-CV-20-001691, Motion for a

Temporary Restraining Order and Other Injunctive Relief, filed September 8, 2020. It alleged that

National PTA’s disciplinary action constituted tortious interference and breach of contract. Based

on ex parte findings, the State Court issued a TRO on September 17, 2020. Ex. B, id., Temporary

Restraining Order, docketed September 17, 2020. On October 5, 2020, National PTA filed notice

of removal to this Court.

       For more than six months, National PTA has sought cooperation from Maryland PTA in

its investigation and remediation of Maryland PTA’s organizational issues. Facing increasing

pressure from both Local PTAs and National PTA as well as resignations by its own board



1
  Members of Maryland PTA’s current Board of Directors, not its general membership, have taken
the actions at issue in this case. For textual simplicity, unless otherwise specified, actions by the
Maryland PTA Board of Directors shall be attributed to “Maryland PTA.”


                                                 2
         Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 3 of 13



members, Maryland PTA has resorted to litigation to delay or permanently eliminate its contractual

obligation to comply. Maryland PTA has no reasonable chance of proving the claims for which it

obtained a TRO: tortious interference and breach of contract. The other factors required for

issuance of injunctive relief have not been satisfied. Because Maryland PTA has not met the

applicable standard for the extraordinary remedy of injunctive relief, the TRO must be dissolved.

                                     STANDARD OF REVIEW

        The State Court entered a TRO which is effective until October 22, 2020. When a case is

removed to federal court, orders entered in the state court remain in effect as entered, but federal

law governs their dissolution or modification. Granny Goose Foods v. Bhd. of Teamsters & Auto

Truck Drivers, 415 U.S. 423, 436–37 (1974). In federal court, TROs are governed by Federal Rule

of Civil Procedure 65(b). Under that Rule, the adverse party to a TRO can move to dissolve or

modify the TRO “On 2 days’ notice to the party who obtained the order without notice.” Rule

65(b)(4). National PTA provided Maryland PTA with appropriate notice on October 7, 2020.

        “A preliminary injunction is an extraordinary remedy, to be granted only if the [party

seeking an injunction] clearly establishes entitlement to the relief sought.” Manning v. Hunt, 119

F.3d 254, 263 (4th Cir. 1997). The same factors apply to issuance of both a TRO and a preliminary

injunction. Id. “A plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

                                            ARGUMENT

        Each of the four factors at issue weighs against Maryland PTA. Most importantly,

Maryland PTA cannot show that it is likely to succeed on the merits of its claims. The other three




                                                    3
         Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 4 of 13



factors have not been established, as equity favors National PTA. Thus, the TRO must be dissolved

so that National PTA can continue to exercise its contractual rights and control of its brand and

resources.

I.     Plaintiff is Unlikely to Succeed on the Merits of its Tortious Interference Claim

       Beginning with the likelihood of success on the merits, Maryland PTA’s claims are facially

defective and are not likely to result in a finding in its favor. Maryland PTA’s first claim is tortious

interference. Maryland law recognizes two types of tortious interference: (1) inducing a breach of

contract and (2) maliciously interfering with economic relationships in the absence of a breach of

contract. Kaser v. Fin. Prot. Mktg., 376 Md. 621, 628 (2003). The elements for either version of

the claim are as follows: “(1) intentional and wilful acts; (2) calculated to cause damage to the

plaintiffs in their lawful business; (3) done with the unlawful purpose to cause such damage and

loss, without right or justifiable cause on the part of the defendants (which constitutes malice); and

(4) actual damage and loss resulting.” Id. at 628–29. The third element is also described as “the

absence of a legitimate business purpose.” B-Line Med., LLC v. Interactive Digital Solutions, Inc.,

209 Md. App. 22, 49–50 (2011).

       The Maryland Court of Appeals has held repeatedly that “[f]or the tort to lie, the defendant

tortfeasor cannot be a party to the contractual or economic relations with which he has allegedly

interfered.” Travelers Indem. Co. v. Merling, 326 Md. 329, 343 (1992); Kaser, 376 Md. at 6230

(surveying Court of Appeals holdings). In Kaser, the plaintiff insurance agent brought a tortious

interference claim against an insurance company for interfering with the agent’s relationship with

his customer, an insured party. Kaser, 376 Md. at 638–39. The Court of Appeals was asked in a

certified question to decide whether Maryland law permitted the claim Id.




                                                   4
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 5 of 13



       Before issuing its holding, the Court summarized the holdings of several of its prior cases

on this issue, which included cases of both types of tortious interference. Id. at 629–30, 636–37.

The Court of Appeals cited with approval the concurring opinion in Medical Mutual v. Evander,

339 Md. 41 (1995). In that case, the concurrence stated that the plaintiff insurance agents could

not pursue a claim of tortious interference because “the business relationships among the agent,

the insureds, and the insurer Medical Mutual were not independent, but rather ‘were bound up in

the policies issued by Medical Mutual.” Kaser, 376 Md. at 636 (quoting Evander, 339 Md. at 62).

Similarly, in K&K Mgmt. v. Lee, 316 Md. 137 (1989), the plaintiff restaurant owners could not

pursue a tortious interference claim against their landlord for interfering with their economic

relations to their customers, as “the relationship between the [owners] and their customers was

entirely dependent upon the contract between [the landlord] and the [owners].” Kaser, 376 Md. at

636. Based on these earlier holdings, the Kaser Court held that the insurance agent could not bring

a tortious interference claim because “the relationship that [agent] had with [customer] was entirely

dependent upon and bound up with the contractual relationship between the insurer” and the

customer. Id. at 638–39. Based on the answer to the certified question, the United States District

Court for the District of Maryland dismissed the complaint. Kaser v. Protective Life Ins. Co., 282

F. Supp. 2d 353 (Dist. Md. 2003).

       National PTA permits state affiliates to use its branding, organize local PTAs, and collect

dues so long as they “remain in compliance with the Standards of Affiliation, the Requirements,

and the Procedures.” Ex. C, Memorandum of Understanding, at 1. These are defined expressly as

“privileges of affiliation with the National PTA.” Id. Such privileges are only available “in

exchange for [Maryland PTA]’s acknowledgments and agreements contained” in the

Memorandum of Understanding. Id. Thus, Maryland PTA has expressly agreed that its relationship




                                                 5
         Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 6 of 13



with Local PTAs is a privilege of its affiliation, conditioned on its compliance with the contract

between it and National PTA.

        Maryland PTA did not state plainly in its Complaint which type of tortious interference

claim it was pursuing. Regardless, Maryland law is clear that in either type of claim, the defendant

cannot be a party to the relationship at issue. If Maryland PTA claims that National PTA interfered

with National PTA’s own contractual or economic relationship, the claim must fail. If Maryland

PTA claims that National PTA interfered with Maryland PTA’s contractual or economic

relationship with Local PTAs, the claim must fail—any relationship between Maryland PTA and

Local PTAs is “entirely dependent upon” and “bound up with” Maryland PTA’s contractual

relationship with National PTA. Kaser, 376 Md. at 638–39. To allow the claim to proceed would

be to transform a breach of contract action between National PTA and Local PTA into a separate

intentional tort claim, a result not permitted under Maryland law. Kaser, 376 Md. at 629.

Moreover, for the reasons set forth below, National PTA had a legitimate business purpose for its

actions, which is itself wholly sufficient to defeat the tortious interference claim. Plaintiff cannot

establish that it is likely to succeed in prosecuting this claim.

II.     Plaintiff is Unlikely to Succeed on the Merits of its Breach of Contract Claim

        Plaintiff’s second claim is for breach of contract. Maryland courts define breach of contract

as “a failure, without legal excuse, to perform any promise that forms the whole or part of a

contract.” Weaver v. ZeniMax Media, Inc., 175 Md. App. 16, 51 (2007). A contractual “promise”

is “a manifestation of intention to act or refrain from acting in a specified way, so made as to justify

a promise in understanding that a commitment has been made.” Id. Maryland interprets contracts

based on their objective language. Id. at 50.




                                                   6
         Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 7 of 13



        Maryland PTA has not identified clearly (in any of its filings in this case) which contract

between it and National PTA it alleges was breached, much less the specific contractual promise

that was breached. Regardless, the complained-of actions taken by National PTA are provided for

in the contract between Maryland PTA and National PTA, and National PTA has not breached any

contract. As part of the affiliation agreement, Maryland PTA and National PTA signed a

Memorandum of Understanding (“MOU”). Ex. C. The MOU defines the duties of the two

organizations in the context of the affiliate relationship. In exchange for the privileges of

affiliation, Maryland PTA agreed as follows:

                “By signing this MOU, [Maryland PTA] . . .
                b. Acknowledges that [Maryland PTA]’s board of directors has
                received, read, understands and agrees to be bound by, and/or
                comply with, the Standards of Affiliation (“SOA” or “Standards”)
                including the applicable required indicators contained in the
                Standards of Affiliation Requirements (“Requirements”), and the
                Noncompliance Procedures (the “Procedures”).”

Ex. C, at 2. The Procedures incorporated by the MOU provide National PTA with the ability to

mandate Maryland PTA’s compliance with its Standards. Ex. D, National PTA Non-Compliance

Procedures, January 2020. Pursuant to the Procedures, “[i]f it has been determined that a state

[affiliate] has not complied with any portion of” National PTA’s Standards of Affiliation, National

PTA may proceed through a series of disciplinary measures, culminating in revocation of the state

affiliate’s license to use the PTA brand. Id., § II.

        The Procedures contemplate a “Notification Phase” in which the state affiliate is notified

that it has not complied with the Standards of Affiliation (“Standards”) and is provided with a

deadline for achieving compliance. Id., § I.A. If, during the period of non-compliance, National

PTA learns of additional instances of non-compliance, it may issue further notice and an additional

deadline to the state affiliate. Id., § I.C. If National PTA determines that the affiliate failed to




                                                   7
         Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 8 of 13



comply by the expiration of a Notification Phase deadline, National PTA can place Maryland

PTA in any of the disciplinary statuses provided for in the MOU. Id., § II.B.3. If it determines

that a certain disciplinary procedure is necessary based upon any one of several possible

considerations, National PTA is under no obligation to proceed through the stages of discipline in

the order they are set forth. Id., § II.C. Affirming National PTA’s intention in the MOU to protect

its brand to the greatest extent possible, if National PTA determines at any time that the state

affiliate may engage in conduct that may cause “material harm to the value and goodwill associated

with the PTA Trademarks or brand,” the MOU permits National PTA to revoke its affiliate’s

charter at any time upon notice to the state affiliate. Id., § VI.

        The plain text of the MOU and the Procedures contrasts sharply with the way Maryland

PTA framed the issue in its Motion, alleging that National PTA has not allowed Plaintiff “due

process” and referring vaguely to violation of bylaws. Ex. A, at 7. Setting aside the fact that

Maryland PTA has not pointed to the source of this due process requirement and that no such

requirement exists in the text of either organization’s bylaws,2 Maryland PTA’s version of its

agreement with National PTA ignores the plain text of the contract between the parties: if National

PTA determines subjectively that Maryland PTA has failed to comply at the Notification Phase or

that it has placed the PTA brand in jeopardy, National PTA can move forward with the disciplinary

measure of its choice. Maryland PTA agreed to this disciplinary authority when it agreed by




2
  Moreover, due process is a constitutional limitation on state action and is typically inapplicable
to private contracts. Nat’l Collegiate Ath. Ass’n v. Tarkanian, 488 U.S. 179, 191 (1988); Suburban
Hosp., Inc. v. Dwiggins, 324 Md. 294, 307–08 (1991), citing Meleen v. Hazelden Foundation, 740
F.Supp. 687, 692 (D.Minn.1990) (“Plaintiff got all the procedure she was due under the
employment contract. She, perhaps understandably, would like something more. But, this was a
private contract; no right to constitutional due process or proof beyond a reasonable doubt existed.
Plaintiff’s private expectations and due process concepts are not part of the employment
contract.”).


                                                   8
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 9 of 13



contract to become part of the PTA organization and receive the privilege of using the PTA brand.

Maryland PTA is now bound by its agreement.

       As Maryland PTA discusses in its Motion, National PTA has requested changes to

Maryland PTA’s procedures and bylaws to remediate the ongoing harm to its brand. National PTA

has proceeded through the disciplinary steps provided for in the MOU, in the order provided for.

However, National PTA was not obligated to do so. As of May 20, 2020, National PTA had

notified Maryland PTA in writing that the actions complained of by the leaders representing “more

than two-thirds of the local PTAs in Maryland and more than seventy-five percent of Maryland’s

PTA membership” were causing “harm to the PTA name and loss of goodwill.” Ex. E, Letter to

Maryland PTA Board of Directors, May 20, 2020, at 1–2.3 As National PTA stated in its letter, id.

at 2, and as set forth above, this determination alone entitled National PTA to take any of the

disciplinary action set forth in the MOU, in whatever order National PTA determined was

necessary.

       Maryland PTA has not identified with adequate specificity what breach of contract it

alleges. Similarly, it has not identified with any specificity the source of the “due process” which

it alleges National PTA owed it in enforcing a private contract. Ex. A, at 7. Regardless, the plain

text of the contract between the parties permits the actions complained of. National PTA is

permitted to take disciplinary action if it determines (subjectively) that its brand is in jeopardy,

and it has plainly done so here. Ex. C, § 2(b); Ex. D, § II.C. Whether because of the inadequate

pleading or because of the plain text of the contractual provisions at issue, Maryland PTA has not




3
  As set forth in further detail below, National PTA’s good-faith course of conduct was also
supported by resignation letters from former members of Maryland PTA’s Board of Directors. The
letters set forth various actions taken by members of the Board of Directors which National PTA
reasonably believes to be harmful to its brand and to Maryland PTA as a whole.


                                                 9
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 10 of 13



demonstrated that it is likely to succeed on the merits of a breach of contract claim. As Maryland

PTA has failed to establish that it is likely to succeed on the merits of either of its claims, the

injunction must be dissolved.

III.   Plaintiff has not Demonstrated the Other Requirements for Injunctive Relief

       “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). As set forth above, Maryland PTA’s failure to establish that it

is likely to succeed on the merits warrants dissolution of the TRO. Separately, dissolution is

warranted because Maryland PTA has failed to establish any of the other three factors. Failure to

establish any one of the factors is itself sufficient to warrant dissolution of the TRO.

       Regarding the likelihood of suffering irreparable harm, Maryland PTA has not established

any irreparable harm it will suffer in the absence of an injunction. It refers vaguely to

noncompliance by local PTAs, local PTAs contacting the press, and National PTA preventing it

from “duly executing its operations.” Ex. A, at 15. First, enjoining National PTA from continuing

the disciplinary process will not stop Local PTAs from taking any action, nor will it stop members

of the press from reporting on Maryland PTA’s actions. Second, Maryland PTA has not stated

what harm it will suffer if it is forced to comply with its contractual obligation to proceed through

the disciplinary process. In fact, National PTA has not required any action likely to cause any harm

to Maryland PTA, much less irreparable harm. See Ex. F, Letter from National PTA to Maryland

PTA Board of Directors, August 26, 2020 (requesting that per MOU, National PTA be given

control of Maryland PTA communications and assets for duration of Restructuring Phase). Stated

differently, this is not a case in which a building will be demolished if the injunction is lifted.




                                                  10
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 11 of 13



Maryland PTA will simply need National PTA’s permission to take various actions using the PTA

brand until it returns to compliance with its contractual obligations.

       Turning to the balance of equities, National PTA is the party favored by equity. In support

of its noncompliance and its claims, Maryland PTA offers only vague predictions of organizational

harm due to a perceived lack of “due process.” In contrast, National PTA has attempted for over

six months to exercise its contractual rights to control the use of its brand. National PTA has done

so in good faith and at the behest of the very Local PTAs Maryland PTA claims to protect. National

PTA’s actions were also supported by letters from members of Maryland PTA’s own Board of

Directors, several of whom resigned rather than participate in what they believed to be a course of

conduct harmful to Maryland PTA, its members, and the organization’s mission to represent

Maryland schoolchildren. Three of the resignation letters which were sent to National PTA are

attached hereto. Ex. G, Resignation Letters of Maryland PTA Board Members. In these letters, the

resigning Board members set forth a course of conduct harmful to Maryland PTA and the PTA

brand, supporting National PTA’s good-faith attempts to remedy the problems.

       Moreover, National PTA already suffers more harm from this matter than Maryland PTA.

The longer Maryland PTA avoids compliance with its obligations, the more National PTA stands

to lose the goodwill associated with its global brand. From a purely mathematical perspective, for

each Local PTA that leaves the PTA brand, National PTA loses a greater amount of annual dues

($2.25 per member) than does Maryland PTA ($2.00 per member). Ex. H, Maryland PTA, About

MDPTA: What Does It Cost?, mdpta.org (October 9, 2020, 3:10 PM), https://mdpta.org/about/. In

essence, for any harm that Maryland PTA believes it has incurred or will incurred, National PTA

suffers the same or greater harm. It would therefore be inequitable to reward Maryland PTA’s

obstructionism with continued injunctive relief. The balance of equities favors dissolving the TRO.




                                                 11
        Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 12 of 13



       Finally, the public interest favors dissolution of the TRO. Maryland PTA’s approximately

130,000 members are dues-paying constituent members of National PTA. Many members have

expressed to National PTA that Maryland PTA’s conduct has prevented them from conducting

business as is necessary and appropriate, particularly during the COVID-19 pandemic. Perhaps the

primary issue at stake for the public is Maryland PTA’s refusal to interpret its bylaws to allow

electronic voting amid current social distancing requirements. In addition to National PTA’s

request that it do so, Local PTAs have requested this, as has the President of the Maryland Senate

and a delegation from the Maryland House of Representatives, who explained to Maryland PTA

that “many other nonprofit organizations” in Maryland have interpreted their own bylaws to permit

electronic voting. Ex. I, Letter from Maryland Legislators to Dr. Edna Battle, August 21, 2020.

Rather than comply with its obligations and requests from those above and below it in the PTA

organization, Maryland PTA sought a permanent injunction, apparently forever barring National

PTA from controlling the use of its brand in Maryland. It is in the public interest for the Court to

dissolve the TRO and allow National PTA to continue its efforts to resolve Maryland PTA’s

organizational issues.

                                          CONCLUSION

       Pursuant to United States Supreme Court case law, Plaintiff Maryland PTA cannot satisfy

the requirements to maintain a TRO (or any other injunctive relief) under Federal Rule of Civil

Procedure 65. It is highly unlikely to succeed in its claims, one of which is impermissible under

Maryland law and the other of which is inadequately supported even in the current procedural

posture. It has failed to demonstrate likely irreparable harm and is unsupported by the balance of

equities, and awarding it “extraordinary” injunctive relief is contrary to the public interest. Its case

fails to satisfy any of the four factors required, and failure to satisfy any one of the four is




                                                  12
       Case 1:20-cv-02875-CCB Document 5-1 Filed 10/09/20 Page 13 of 13



dispositive of injunctive relief. The Court must dissolve the TRO so that National PTA can govern

its affiliate’s use of the PTA brand in accordance with the contract between them pending

resolution of Maryland PTA’s claims.



 Respectfully submitted,



 /s/Eric M. Rigatuso
 Eric M. Rigatuso (Bar No. 27605)
 ECCLESTON & WOLF, P.C.
 Baltimore-Washington Law Center
 7240 Parkway Drive, 4th Floor
 Hanover, MD 21076-1378
 (410) 752-7474 (phone)
 (410) 752-0611 (fax)
 E-mail: rigatuso@ewmd.com
 Attorney for Defendant




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of October, 2020, copies the foregoing

Defendant’s Memorandum of Law in Support of its Motion to Dissolve Temporary Restraining

Order were served via the Court’s electronic filing system on:


                                Charles Tucker, Jr.
                                TUCKER MOORE LAW GROUP
                                8181 Professional Place, Suite 207
                                Hyattsville, MD 20785
                                301-577-1175
                                charles@tuckerlawgroupll.com
                                Attorney for Plaintiff


                                                    /s/Eric M. Rigatuso
                                                    Eric M. Rigatuso (Bar No. 27605)



                                               13
